NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1498-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JEROME BEARFIELD, a/k/a
JEROME W. BEARFIELD, JR.,

     Defendant-Appellant.
____________________________

                   Submitted October 4, 2021 – Decided November 18, 2021

                   Before Judges Messano and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 18-08-2362.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Ruth E. Hunter, Designated Counsel, on the
                   brief).

                   Theodore N. Stephens, II, Acting Essex County
                   Prosecutor, attorney for respondent (Matthew E.
                   Hanley, Special Deputy Attorney General/Acting
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      An Essex County grand jury indicted defendant Jerome W. Bearfield, Jr.,

for first-degree murder, N.J.S.A. 2C:11-3(a)(l)(2); second-degree unlawful

possession of a weapon, N.J.S.A. 2C:39-5(b); and second-degree possession of

a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a). After an N.J.R.E.

104(c) hearing, the judge ruled two statements defendant made to law

enforcement officers were admissible.

      Defendant then pled guilty to an amended charge of first-degree

aggravated manslaughter, N.J.S.A. 2C:11-4(a)(l), and unlawful possession of a

handgun, specifically reserving his right to challenge the court's ruling as to the

admissibility of the statements on appeal.       In accordance with the State's

recommendation per the plea agreement, the judge sentenced defendant to a

twenty-five-year term of imprisonment with an eighty-five-percent period of

parole ineligibility pursuant to the No Early Release Act (NERA), N.J.S.A.

2C:43-7.2, and a twelve-and-one-half-year period of parole ineligibility under

the Graves Act, N.J.S.A. 2C:43-6(c). He imposed a concurrent sentence on the

weapons offense.

      Before us, defendant raises the following points for our consideration:

            POINT I

            DEFENDANT     DID   NOT   KNOWINGLY,
            INTELLIGENTLY, AND VOLUNTARILY WAIVE

                                                                             A-1498-19
                                        2
            HIS RIGHTS AGAINST SELF-INCRIMINATION
            BECAUSE THE INTERROGATING OFFICER,
            KNOWING THAT DEFENDANT WAS ASSIGNED
            COUNSEL, FAILED TO QUESTION DEFENDANT
            WHETHER HE WANTED TO WAIVE HIS RIGHTS
            IN LIGHT OF THE FACT THAT HE WAS
            REPRESENTED   BY   COUNSEL   BUT   HIS
            ATTORNEY WAS NOT PRESENT.

            POINT II

            THIS   COURT    SHOULD   REMAND    FOR
            RESENTENCING BECAUSE THE COURT'S
            REJECTION OF MITGATING FACTORS WAS NOT
            SUPPORTED BY COMPETENT, CREDIBLE
            EVIDENCE IN THE RECORD.

We have considered these arguments in light of the record and applicable legal

principles. We affirm.

                                       I.

      Detective Robert O'Neal from the Essex County Prosecutor's Office

(ECPO) was the only witness to testify at the Rule 104 hearing. O'Neal was

assigned to investigate the shooting death of Basil Howard at approximately

2:05 a.m. in the morning of May 5, 2018, in East Orange. Surveillance footage

led police to obtain search warrants for defendant's home and his mother's home,

as well as an arrest warrant for defendant, who turned himself in to the Newark

Police Department at 8:10 p.m. on Friday, May 11, 2018.



                                                                          A-1498-19
                                       3
       O'Neal identified a video recording of the interview of defendant he and

other officers conducted, which was played for the judge. O'Neal read defendant

his Miranda1 rights from a form and asked if defendant understood; defendant

replied, "Correct." He then asked defendant to read them himself, which he did,

after which O'Neal asked defendant to read that portion of the form indicating

he waived those rights and agreed to answer the detective's questions; defendant

complied and then signed the form as requested.

       Afterward, O'Neal asked if defendant "wish[ed] to give a statement and

tell us [his] side of the story?" Defendant immediately responded by stating that

he was driving with his mother from a party when a car struck his in the rear.

Defendant was about to exit the car but heard shots and drove away. O'Neal had

defendant identify still surveillance photos showing defendant's car.        The

interrogation ended shortly after 10:00 p.m., and defendant was transported to

the county jail. 2




1
    Miranda v. Arizona, 384 U.S. 436 (1966).
2
   We independently reviewed the video interrogation. Although not discussed
at the Rule 104 hearing, the detectives made defendant aware that surveillance
cameras captured the entire incident and told defendant that neither they, nor
any reasonable person, would believe his story.


                                                                           A-1498-19
                                       4
        On Saturday, May 12, 2018, O'Neal received word from his superior,

Lieutenant Carter,3 that an assistant prosecutor had contacted Carter and said

defendant wished to speak with him. The assistant prosecutor and defense

counsel at the Rule 104 hearing stipulated to the introduction of a memo from

Assistant Prosecutor Joseph Giordano in lieu of calling Giordano as a witness.

Giordano's memo to the file, dated May 14, 2018, said:

              On Saturday, May 12, 2018, I received a text message
              from Assistant Deputy Public Defender James McHale
              indicating he was covering CJP court and the defendant
              requested to speak to Detective Carter of this office.
              The message was received via SMS. A screen shot of
              the message is saved and attached to this memo.

The text message said: "Saturday 3:51 p.m. Hey bud, sorry to bug you on the

weekend but I was just covering CJP, [J]erome [B]earfield[,] on homicide came

up. Bearfield requested to speak to Detective Carter of ECPO. Just passing

along the request." 4

        O'Neal testified that he, Carter and two other detectives arrived at the

county jail and recorded their meeting with defendant on a hand-held audio

recorder. The recording was played, in part, for the judge. The interview began


3
    The first name of the lieutenant does not appear in the record.
4
  The screenshot of the text message included other banter between the assistant
prosecutor and the assistant public defender that is not relevant to our decis ion.
                                                                             A-1498-19
                                         5
at 8:33 p.m. with O'Neal asking: "I was advised today by my supervisor,

Lieutenant Carter, that you . . . had somebody reach out to the Prosecutor's

Office and you wish[ed] to speak to us. Is that correct?" Defendant answered,

"Correct." O'Neal then repeated the process he used the day before to advise

defendant of his Miranda rights. Defendant said he understood those rights and

wished to make a statement.

      Defendant proceeded to tell the detectives that when the accident

occurred, he exited his car to approach the car behind him. That driver exited

the car and the trunk "popped" open; defendant was "intoxicated" and "scared."

When the other driver "went to the trunk," defendant said he "didn't allow him

to come back up with nothing in the trunk." To "protect [him]self," defendant

shot the man five times with a ".38 Smith & Wesson."

      Defense counsel at the Rule 104 hearing argued the detectives took

"untoward action" by going to the jail on the weekend to interview defendant

knowing he had an attorney. Counsel argued that in doing so, the detectives

violated defendant's right to counsel:

            [T]here's no indication . . . McHale did not wish to be
            present. . . . [The text] was simply an indication . . .
            [defendant had] a desire to speak to the police.

                  . . . [The]re's no indication . . . McHale could not
            be there, that he did not wish to be there.

                                                                         A-1498-19
                                         6
                  ....

                  [I]t has to be determined in . . . favor of the
            defendant . . . . It's quite clear in that text message that
            [defendant] wanted to speak, but it's not clear . . . that
            he wished to do it un-counseled.

                  ....

                  [Defendant] . . . confided in his attorney and his
            attorney abandoned him.

Defense counsel also argued it was apparent from the audio recording that

defendant was incoherent.

      The prosecutor asserted that both statements clearly reflected "defendant

made a knowing, intelligent, and voluntary waiver of his rights." He argued the

second interview was "not prompted by the detectives," nor were they aggressive

in their questioning of defendant.

      As to the May 11 statement, the judge ruled that O'Neal adequately

reviewed each of the Miranda rights with defendant, who acknowledged he

understood his rights and then waived those rights. The judge found there was

"no force or coercion . . . that would make th[e] first statement an involuntary

statement in any way."

      As to the second statement from May 12, the judge concluded from the

text message that defendant must have conveyed his desire to speak with Carter


                                                                           A-1498-19
                                         7
to his attorney, and the attorney "immediately . . . reached out to the assistant

prosecutor . . . and advised him of such." The judge noted that the text did not

indicate the interview should wait until Monday or that the attorney "wanted to

be present or was demanding to be present."          The judge said the "clear

implication was that . . . it's okay for you to speak to my client. He wants . . .

to speak to you." The judge said but for that communication, O'Neal would not

have gone to the jail to meet defendant. The judge found O'Neal credible, and

concluded the detective had once again reviewed the Miranda rights with

defendant before speaking with him. He rejected defendant's argument that the

detective should have asked doctors, nurses, or other jail personnel about

defendant's condition and whether he had recently taken medication. The judge

found the detective had no reason to believe defendant was "not thinking

clearly" or was "under the influence of something." The judge concluded there

was nothing in defendant's demeanor that would cause O'Neal to make further

inquiry.

      The judge concluded that the State proved beyond a reasonable doubt that

the Miranda requirements were met, and defendant understood and knowingly

and intelligently waived his rights before making both statements. The judge

further concluded that at no time did defendant invoke, or attempt to invoke, his


                                                                            A-1498-19
                                        8
right to counsel, and "under the totality of the circumstances[,] the statements

were both made voluntarily." He ruled both statements were admissible at trial.

                                       II.

      Relying primarily on the Court's decision in State v. Reed, 133 N.J. 237

(1993), defendant contends the State failed to demonstrate beyond a reasonable

doubt that defendant made a "knowing[], intelligent[] and voluntar[y]" waiver

of his rights before making the second statement to the detectives on May 12.

We disagree.

      "We review the trial court's factual findings as to defendant's Miranda

waiver in accordance with a deferential standard. We consider whether those

findings are 'supported by sufficient credible evidence in the record.'" State v.

Tillery, 238 N.J. 293, 314 (2019) (quoting State v. S.S., 229 N.J. 360, 374

(2017)). "Therefore, '[a] trial court's findings should be disturbed only if they

are so clearly mistaken "that the interests of justice demand intervention and

correction."'" State v. A.M., 237 N.J. 384, 395–96 (2019) (alteration in original)

(quoting State v. Elders, 192 N.J. 224, 244 (2007)). "To the extent that a trial

court determination involved legal conclusions, we review those conclusions de

novo." Tillery, 238 N.J. at 314 (citing A.M., 237 N.J. at 396).




                                                                            A-1498-19
                                        9
      "The Miranda warnings ensure 'that a defendant's right against self-

incrimination is protected in the inherently coercive atmosphere of custodial

interrogation.'" Id. at 315 (quoting A.M., 237 N.J. at 397). A defendant,

however, may waive his Miranda rights, and "the State must 'prove beyond a

reasonable doubt that the suspect's waiver was knowing, intelligent, and

voluntary in light of all the circumstances.'" Id. at 316 (quoting State v. Presha,

163 N.J. 304, 313 (2000)).

      To the extent defendant contends Detective O'Neal's administration of the

Miranda rights to defendant was deficient, thereby vitiating his waiver of those

rights, the argument lacks sufficient merit to warrant discussion.       R. 2:11-

3(e)(2). As the Court has said:

                  Our law, however, does not require that a
            defendant's Miranda waiver be explicitly stated in order
            to be effective. "A waiver may be 'established even
            absent formal or express statements.'" Indeed, "[a]ny
            clear manifestation of a desire to waive is sufficient."

                   ....

                  "Where the prosecution shows that a Miranda
            warning was given and that it was understood by the
            accused, an accused's uncoerced statement establishes
            an implied waiver of the right to remain silent."

            [Tillery, 238 N.J. at 316 (alteration in original)
            (citations omitted).]


                                                                             A-1498-19
                                       10
      The crux of defendant's argument centers more on an "ancillary right[]

. . . essential to preserving the privilege against self-incrimination," i.e., the right

to counsel. Reed, 133 N.J. at 251 (citing State v. Hartley, 103 N.J. 252, 290

(1986)). In Reed, the defendant was in police custody about to be interrogated

about a brutal homicide, when his girlfriend contacted an attorney seeking

assistance. Id. at 241. The attorney said he was dispatching an associate to the

prosecutor's office, and the girlfriend told one of the officers "that an attorney

was on his way and asked that the police not question [the] defendant until the

attorney arrived." Ibid. However, police did not honor that request, moved the

defendant to a different building, and began interrogating him after

administering Miranda rights. Id. at 241–42.

      When the attorney arrived, the prosecutor indicated the defendant was a

witness, not a suspect, and that the attorney had no right to intercede "into an

investigation." Id. at 243. He told counsel that police would call him if the

defendant requested an attorney. Ibid. The defendant subsequently confessed

to the murder. Id. at 244–45.

      The defendant was convicted of murder, and, on appeal, we reversed his

convictions on other grounds but concluded his confession was properly

admitted.    Id. at 245–46.     The Court granted the defendant's petition for


                                                                                 A-1498-19
                                         11
certification, "limited to the issue of whether . . . the refusal to inform [the]

defendant of the attorney's presence had violated defendant's privilege against

self-incrimination and rendered his confession inadmissible." Id. at 246–47.

        In concluding the defendant's statements were inadmissible, the Court

said:

             A suspect, held in custody, who "has been provided
             with full access to counsel" may decline to make use of
             counsel during interrogation.      An attorney-client
             relationship between a suspect held in custody and an
             attorney, however, need not depend on a specific
             request by the suspect for representation by that
             attorney.

                    We are satisfied that an attorney-client
             relationship should be deemed to exist under such
             circumstances between the suspect and an attorney
             when the suspect's family or friends have retained the
             attorney or where the attorney has represented or is
             representing the suspect on another matter. When, to
             the knowledge of the police, such an attorney is present
             or available, and the attorney has communicated a
             desire to confer with the suspect, the police must make
             that information known to the suspect before custodial
             interrogation can proceed or continue. Further, we hold
             that the failure of the police to give the suspect that
             information renders the suspect's subsequent waiver of
             the privilege against self-incrimination invalid per se.

             [Id. at 261–62 (emphasis added) (quoting State v.
             Kennedy, 97 N.J. 278, 288–89 (1984)).]




                                                                           A-1498-19
                                       12
      The factual differences between Reed and this case are obvious. There,

the police denied the defendant access to an attorney who was ready, willing,

and able to assist him before and during questioning, thereby thwarting the

attorney-client relationship.   Here, defendant was fully aware that he was

represented by counsel, and, indeed before interrogating defendant, O'Neal

confirmed that the detectives were at the jail at defendant's request, conveyed

through his attorney. The judge's conclusion that defendant initiated contact

with the detectives through his attorney was amply supported by this record.

      We agree with the State that the facts here are more analogous with those

presented in Kennedy, where the defendant, through his attorney, advised

investigators of his desire to provide information on unsolved homicides in

return for lighter sentences on pending, unrelated charges. 97 N.J. 281. The

defendant was Mirandized multiple times and, without counsel present, made

incriminating statements that resulted in his being charged with homicide. Id.

at 282–83.

      In considering the defendant's challenge to the admission of the statements

at trial, the Court rejected the argument "that the fact that the interrogators knew

[the defendant] was represented by an attorney should be considered a

significant circumstance in assessing the validity of the waiver." Id. at 287. It


                                                                              A-1498-19
                                        13
said, "The bare fact that defendant had counsel representing him cannot be

construed to preclude defendant from effectively waiving his right to remain

silent and to have an attorney present." Id. at 288. The Court held it was not up

to the prosecutor "to exercise the critical and dispositive responsibility for

determining when defendant's best interests would warrant the cessation of

questioning," because the "responsibility . . . clearly and rightfully devolves on

defendant's lawyer or defendant himself when he has been provided with full

access to counsel." Id. at 289.

      In this case, defendant asked his attorney to contact the investigators, and

his attorney conveyed that request to an assistant prosecutor. The attorney

imposed no conditions precedent to the investigators commencing the interview,

and O'Neal confirmed with defendant that he had asked to speak with the

investigators before the interrogation even began. Moreover, O'Neal again

administered Miranda rights to defendant, who then waived those rights

voluntarily, fully knowing that he was represented by counsel. We affirm the

denial of the motion to suppress the May12 statement and affirm defendant's

convictions.




                                                                            A-1498-19
                                       14
                                       III.

      Defendant argues his sentence was excessive because the judge failed to

consider relevant mitigating sentencing factors that were supported by credible

evidence in the record. Specifically, defendant contends the record supported a

finding of mitigating factors three, four and five. See N.J.S.A. 2C:44-1(b)(3)

(defendant acted under strong provocation); (b)(4) (substantial grounds excused

or justified defendant's conduct, although failed to provide a defense); and (b)(5)

(the victim induced or facilitated commission of the crime).

      "Appellate review of the length of a sentence is limited." State v. Miller,

205 N.J. 109, 127 (2011). An appellate court may disturb a sentence only upon

"a 'clear showing of abuse of discretion.'" State v. Bolvito, 217 N.J. 221, 228

(2014) (quoting State v. Whitaker, 79 N.J. 503, 512 (1979)).

            The appellate court must affirm the sentence unless (1)
            the sentencing guidelines were violated; (2) the
            aggravating and mitigating factors found by the
            sentencing court were not based upon competent and
            credible evidence in the record; or (3) "the application
            of the guidelines to the facts of [the] case makes the
            sentence clearly unreasonable so as to shock the
            judicial conscience."

            [State v. Fuentes, 217 N.J. 57, 70 (2014) (alteration in
            original) (quoting State v. Roth, 95 N.J. 334, 364–65
            (1984)).]



                                                                             A-1498-19
                                       15
Whether a sentence will "gravitate toward the upper or lower end of the

[statutory] range depends on a balancing of the relevant factors." State v. Case,

220 N.J. 49, 64 (2014) (citing Fuentes, 217 N.J. at 72).

      The judge found aggravating factors three, six and nine. See N.J.S.A.

2C:44-1(a)(3) (the risk of re-offense); (a)(6) (the extent of defendant's prior

record and the seriousness of the current offense); and (a)(9) (the need to deter

defendant and others). These findings were based on substantial evidence,

including defendant's three prior indictable convictions, multiple violations of

probation, five disorderly persons convictions and two active final restraining

orders.

      The judge specifically addressed the mitigating factors now once again

asserted on appeal.     He found that defendant did not act under strong

provocation, noting that an auto accident "is in no way somehow grounds for

[defendant] to do what [he] did," and he rejected mitigating factor four for the

same reasons. The judge concluded the victim in no way induced or facilitated

the homicide "just because his car struck [defendant's] car. It was an accident,

an auto accident."

      Defendant contends the judge minimized the circumstances he faced on

the night of the shooting, reducing the incident to merely "an auto accident." He


                                                                           A-1498-19
                                      16
argues the judge failed to consider defendant's concern for his own safety and

that of his mother, who was a passenger in his car. However, there was nothing

in the record to indicate that the victim posed any threat to defendant. We defer

to the judge's conclusion that none of the mitigating factors applied because they

were not supported by credible evidence in the record.

      In short, the judge properly considered the aggravating and mitigating

sentencing factors in this case, and we see no reason to disturb the exercise of

his broad discretion in fashioning an appropriate sentence.

      Affirmed.




                                                                            A-1498-19
                                       17